        1:20-cv-04220-SAL          Date Filed 09/16/21   Entry Number 84     Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Shawn Williams, David Green, Jamie Coomes,
 Malcum Kenner, and Andrew Barrett,
 individually and as representatives of a class           Case No.: 1:20-cv-04220-SAL
 of participants and beneficiaries on behalf of
 the Centerra Group, LLC 401(k) Plan (aka the
 Constellis 401(k) Plan),

                     Plaintiffs,

 v.
                                                            OPINION AND ORDER
 CENTERRA GROUP, LLC; THE BENEFIT
 PLAN COMMITTEE OF THE CENTERRA
 GROUP, LLC; THE INVESTMENT
 COMMITTEE OF THE CENTERRA
 GROUP, LLC; AON HEWITT
 INVESTMENT CONSULTING, INC. (NKA
 AON INVESTMENTS USA, INC.); PAUL P.
 DONAHUE; DEBORAH F. RICCI; MARCIA
 ALDRICH; AND JOHN DOES 1– 10;

                     Defendants.




      This matter is before the Court on Defendant Aon Hewitt Investment Consulting, Inc.’s

(AHIC’s) motion to seal document, ECF No. 47. AHIC moves the Court for leave to file redacted

versions of the following: (1) Exhibit 1 to the February 22, 2021 Declaration of William D.

Pollack, Esq. in support of AHIC’s motion to dismiss (the “Pollack Declaration”) and (2) AHIC’s

memorandum of law in support of its motion to dismiss (the “Memorandum”). In accordance with

Local Civil Rule 5.03, AHIC filed unredacted versions of both documents under seal for in camera

review. The other defendants support the motion to seal. Plaintiffs oppose the motion and




                                                 1
      1:20-cv-04220-SAL         Date Filed 09/16/21      Entry Number 84        Page 2 of 3




responded in opposition, ECF No. 52. AHIC replied to Plaintiffs’ response, ECF No. 53. The

motion is ripe for ruling.

   Exhibit 1 to the Pollack Declaration is the Investment Management Agreement (“IMA”)

between AHIC and the Centerra Defendants effective January 1, 2016. AHIC wishes to redact

certain terms and conditions of the IMA. AHIC also wishes to redact the portions of the

Memorandum that reference certain terms and conditions of the IMA.

                                          DISCUSSION

   The right of public access to judicial records and documents derives from two sources: The

First Amendment and the common law. Va. Dep't of State Police v. Wash. Post, 386 F.3d 567,

575 (4th Cir.2004). The more rigorous First Amendment standard applies to attachments to

dispositive motions. ATI Indus. Automation, Inc. v. Applied Robotics, Inc., No. 1:09CV471, 2014

WL 2607364, at *4 (M.D.N.C. June 11, 2014); Rushford v. New Yorker Mag., Inc., 846 F.2d 249,

253 (4th Cir. 1988).

   Here, AHIC attached the IMA to its dispositive motion to dismiss and cites certain terms of

the IMA in its memorandum in support of its motion to dismiss. AHIC argues that it does not rely

on the redacted terms in the IMA but on the structure of the agreement. [ECF No. 53, p.3].

Nevertheless, “[o]nce documents are made part of a dispositive motion. . . they lose their status of

being raw fruits of discovery . . .” and the First Amendment standard applies. Rushford, 846 F.2d

at 253. The Court evaluates AHIC’s motion to seal under the First Amendment standard.

   Under the First Amendment standard, denial of access must be necessitated by a compelling

government interest and narrowly tailored to serve that interest. Press–Enterprise Co. v. Superior

Court, 464 U.S. 501, 510 (1984); Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607

(1982); In re Washington Post Co., 807 F.2d 383, 389 (4th Cir.1986). AHIC fails to meet that



                                                 2
      1:20-cv-04220-SAL        Date Filed 09/16/21      Entry Number 84        Page 3 of 3




standard. AHIC argues its terms and conditions are confidential and are not available to its

competitors or third parties. [ECF No. 53, p.3]. This does not constitute a compelling government

interest. AHIC cites several cases in support of its contention that this information merits

protection against public disclosure. See id. at 2. However, none of the cases cited by AHIC

applied the First Amendment standard to similar information and found a compelling government

interest. The Court finds AHIC fails to demonstrate a compelling government interest. See also

Miller v. Astellas US LLC, No. 20 C 3882, 2021 WL 1387948, at *4 (N.D. Ill. Apr. 13, 2021)

(denying a motion to seal the IMA and supporting memorandum).

   Having found AHIC fails to demonstrate a compelling government interest for sealing the

information at issue, their efforts to narrowly tailor the redactions are not relevant. The Court

recognizes that AHIC seeks only to redact portions of the documents rather than sealing them in

their entirety. The Court also recognizes the documents are available in full to the Plaintiffs and

absent class members. However, in the absence of a compelling government interest, any denial

of public access in this case, no matter how minimal, must be denied.

                                        CONCLUSION

   For the reasons set forth above, AHIC’s motion to seal document, ECF No. 47 is DENIED.

AHIC is directed to file a publicly available version of the IMA and its memorandum in support

of its motion to dismiss by October 1, 2021.




       IT IS SO ORDERED.

                                                            /s/Sherri A. Lydon
       September 16, 2021                                   Sherri A. Lydon
       Florence, South Carolina                             United States District Judge



                                                3
